NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MICHAEL CALABRESE,                              No.    18-72644

                Petitioner,                     BRB No. 18-0155

 v.
                                                MEMORANDUM*
BAE SYSTEMS HAWAII SHIPYARDS;
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS,

                Respondents.

                     On Petition for Review of an Order of the
                              Benefits Review Board

                      Argued and Submitted February 4, 2020
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Petitioner Michael Calabrese seeks review of a Benefits Review Board

(“Board”) order affirming an administrative law judge’s (“ALJ”) denial of his

claim for benefits under the Longshore and Harbor Workers’ Compensation Act,

33 U.S.C. §§ 901–50 (the “Act”). Calabrese alleges that he aggravated an

underlying hip condition at work, resulting in his permanent disability. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
jurisdiction under 33 U.S.C. § 921(c), and we deny the petition.

      The Board “must accept the ALJ’s findings unless they are contrary to the

law, irrational, or unsupported by substantial evidence.” Rhine v. Stevedoring

Servs. of Am., 596 F.3d 1161, 1163 (9th Cir. 2010) (citation and quotation marks

omitted). We, in turn, “review the Board’s decision for errors of law and

adherence to the substantial evidence standard, and we may affirm on any basis

contained in the record.” Alcala v. Dir., Office of Workers Comp. Progs., 141 F.3d

942, 944 (9th Cir. 1998) (citation and quotation marks omitted).

1.    Because Respondents concede that Calabrese established a prima facie

entitlement to benefits, they must rebut the statutory presumption of causation “by

presenting substantial evidence that is ‘specific and comprehensive enough to

sever the potential connection between the disability and the work environment.’”

Haw. Stevedores, Inc. v. Ogawa, 608 F.3d 642, 651 (9th Cir. 2010) (quoting

Ramey v. Stevedoring Servs. of Am., 134 F.3d 954, 959 (9th Cir. 1998)). Calabrese

argues that the Board and ALJ each erred at this step of their analysis.

Specifically, Calabrese contends that both the Board and ALJ failed to

acknowledge his hip pain as an “aggravation” of his bilateral avascular necrosis,

and thus, as a compensable injury under the Act. We disagree.

      Employers are “liable for employment conditions that cause an injury or

aggravate or accelerate a pre-existing condition.” Id. at 650. Here, however,


                                          2
Respondents’ medical expert testified that Calabrese’s working conditions—e.g.,

his frequent climbing of stairs and ladders—did not cause either his avascular

necrosis or the collapse of the femoral head of his hip. The expert further opined

that, following the collapse of the femoral head, Calabrese would experience pain

regardless of his activity, whether at work or laying in a bed. Taken as a whole,

this testimony constitutes substantial evidence supporting the conclusion that

Calabrese’s employment did not cause his disability.

      We are unpersuaded by Calabrese’s reliance on Kelaita v. Director, Office of

Workers’ Compensation Programs, 799 F.2d 1308 (9th Cir. 1986), which he

argues holds that an aggravation of a prior condition occurs whenever the

employee experiences pain at work. But Kelaita lacks any discussion of the

medical evidence at issue that this court might compare to the expert testimony

presented in this case. Thus, we do not read Kelaita to stand for the proposition

that instances of pain necessarily equate to an aggravation of an earlier injury or

condition. In contrast, we have distinguished between the “aggravation” of a pre-

existing condition and its “natural progression,” as Respondents’ expert testified

occurred to Calabrese. See Metro. Stevedore Co. v. Crescent Wharf & Warehouse

Co., 339 F.3d 1102, 1104–05 (9th Cir. 2003).

      Calabrese’s reliance on out-of-circuit precedent does not compel a different

conclusion. The cases cited by Calabrese address either a different posture of an


                                          3
ALJ’s analysis or medical evidence distinguishable from that offered by

Respondents. See, e.g., Bath Iron Works Corp. v. Fields, 599 F.3d 47 (1st Cir.

2010); Bath Iron Works Corp. v. Preston, 380 F.3d 597 (1st Cir. 2004); Am.

Stevedoring Ltd. v. Marinelli, 248 F.3d 54 (2d Cir. 2001). Accordingly, the Board

correctly found that substantial evidence supported the ALJ’s determination that

Respondents rebutted the presumption of causation.

2.    After an employer rebuts the presumption of causation, the ALJ must

determine whether the claimant established an entitlement to benefits by a

preponderance of the evidence. Albina Engine & Mach. v. Dir., Office of Workers’

Comp. Progs., 627 F.3d 1293, 1298 (9th Cir. 2010). The Board, however,

affirmed the ALJ’s findings because Calabrese offered no argument before the

Board that the ALJ erred by crediting Respondents’ medical experts over

Calabrese’s own expert. We deem the issue waived because Calabrese does not

argue that the Board’s determination was erroneous in this respect. See Hayes v.

Idaho Corr. Ctr., 849 F.3d 1204, 1213 (9th Cir. 2017).

      PETITION DENIED.




                                         4